F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                               APR 7 1998
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk


 ARTHUR BROADNAX,

               Petitioner-Appellant,
                                                         Case No. 97-2384
 v.                                                 (D.C. CIV-97-308 MV/RLP)
                                                     (District of New Mexico)
 STATE OF NEW MEXICO,

               Respondent-Appellee.


                            ORDER AND JUDGMENT              *




Before PORFILIO , KELLY , and HENRY , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       On April 4, 1994, Arthur Broadnax was convicted in state court of

trafficking in a controlled substance by possession with intent to distribute,

       *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
tampering with evidence, and resisting, evading, or eluding an officer. He

exhausted his appeals in state court and subsequently filed a habeas petition in

federal district court pursuant to 28 U.S.C. § 2254. Mr. Broadnax was

represented by counsel at trial and on direct appeal, but he is pursuing his habeas

claim pro se . He raises three issues on appeal: 1) insufficient evidence to sustain

a conviction for trafficking; 2) violation of the Fourth Amendment;       1
                                                                              and 3)

ineffective assistance of counsel.

       This case arises from a vehicle chase and a subsequent search and seizure.

On February 24, 1993, Agent Rick Haury, driving an unmarked car and wearing

civilian clothes, pursued Mr. Broadnax's vehicle because he believed there was an

outstanding warrant for Mr. Broadnax's arrest. When Mr. Broadnax failed to

stop, Agent Haury called for backup. Officer Alfred Waldrep took up the chase

and pursued Mr. Broadnax to a residence in Albuquerque.

       Mr. Broadnax ran into the house through the front door. Officer Waldrep

followed, but the door was shut and locked by the time he reached it. One of the

occupants of the residence, Melvin Wright, opened the door for Officer Waldrep.



       1
        In his petition, Mr. Broadnax cites portions of the New Mexico Constitution as
grounds for habeas relief. See Rec. doc. 1, at 5. However, "[a] federally issued writ of
habeas corpus . . . reaches only convictions obtained in violation of some provision of the
United States Constitution." Smith v. Phillips, 455 U.S. 209, 221 (1982). Therefore, we,
like the magistrate judge, interpret this portion of Mr. Broadnax's petition as arising only
under the Fourth Amendment to the United States Constitution.

                                             2
When Officer Waldrep went inside, he saw Mr. Broadnax step out of a bathroom

down a hallway, and he heard the sound of a toilet flushing. Officer Waldrep

tackled and handcuffed Mr. Broadnax in the hallway and then went into the

bathroom, where he observed a small plastic bag containing crack cocaine

floating in the toilet.

         Mr. Broadnax argues that there was insufficient evidence to convict him of

trafficking by possession with intent to distribute. When a petitioner raises

insufficiency of the evidence on federal habeas review of a state court conviction,

the court is not to ask itself whether it believes the evidence established guilt

beyond a reasonable doubt. Rather, "the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution,    any rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt."    Scrivner v. Tansy , 68 F.3d 1234, 1239 (10th Cir. 1995)

(emphasis in original) ( quoting Jackson v. Virginia , 443 U.S. 307, 319 (1979)).

The court must "accept the jury's resolution of the evidence as long as it is within

the bounds of reason."    Grubbs v. Hannigan , 982 F.2d 1483, 1487 (10th Cir.

1993).

         In order to convict a defendant of trafficking by possession with intent to

distribute, the state was required to establish the following elements beyond a

reasonable doubt: 1) the defendant had crack cocaine in his possession; 2) the


                                            3
defendant knew it was crack cocaine, or believed it to be crack cocaine, or

believed it to be some drug or other substance the possession of which is

regulated or prohibited by law; and 3) the defendant intended to transfer it to

another. N.M. U.J.I. § 14-3111 (1986). Mr. Broadnax argues that there was

insufficient evidence on the third element--his intent to transfer the crack--

because the amount of crack that Officer Waldrep found in the toilet was

consistent with personal use, not distribution.

      The only evidence presented on the issue of Mr. Broadnax's intent to

transfer the crack was the amount, 6.8 grams. The state presented testimony of

two expert witnesses, a detective and a criminologist, that this amount of crack

was consistent with drug dealing and inconsistent with personal use. Mr.

Broadnax, on the other hand, presented testimony of a pharmacologist and a

former crack addict, that this amount of crack was consistent with personal use

for a crack addict. A rational trier of fact faced with this evidence could have

found that Mr. Broadnax possessed the crack with the intent to transfer it to

another person.

      Mr. Broadnax further argues that the State violated his Fourth Amendment

right to be free of unreasonable searches and seizures. The Supreme Court has

held that "where the State has provided an opportunity for full and fair litigation

of a Fourth Amendment claim, the Constitution does not require that a state


                                          4
prisoner be granted federal habeas corpus relief on the ground that evidence

obtained in an unconstitutional search or seizure was introduced at his trial."

Stone v. Powell , 428 U.S. 465, 482 (1976). There is simply no evidence that the

State failed to provide Mr. Broadnax a full and fair opportunity to litigate his

Fourth Amendment claim. In fact, the record reflects that Mr. Broadnax litigated

the reasonableness of the search and seizure, both at trial and on appeal, under the

New Mexico and the United States Constitutions. We conclude that Mr.

Broadnax was given a full and fair opportunity to litigate his Fourth Amendment

claim in state court; therefore, this claim does not present grounds for federal

habeas relief.

       Finally, Mr. Broadnax claims that he received ineffective assistance of

counsel. However, he did not raise this claim in his habeas petition.      See Rec.

doc. 1, at 5-6. The district court, therefore, did not address it. We, likewise,

decline to address it since it was raised for the first time on appeal.   See Glover v.

Hargett , 56 F.3d 682, 684 (5th Cir. 1995) ("[A] contention not raised by a habeas

petitioner in the district court cannot be considered for the first time on appeal

from that court's denial of habeas relief.") (citation omitted).

       Accordingly, we DENY Mr. Broadnax's Application for a Certificate of

Appealability, and we DISMISS this appeal. The mandate shall issue forthwith.




                                               5
    Entered for the Court,

    Robert H. Henry
    Circuit Judge




6